Markell, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from refusal of a writ of habeas corpus. Petitioner is apparently imprisoned under sentence of the Criminal Court of Baltimore for eighteen months, on appeal from a police magistrate’s sentence for one year, for “assault and cutting”. Petitioner alleges that before trial in the Criminal Court he requested appointment of counsel, at the trial, renewed this request and also asked a postponement until he “could get in touch with an attorney” to represent him, that both requests were denied and the trial was rushed and he was denied an opportunity to defend himself to the extent of stating his case fully, and that the court refused to order an analysis of certain blood stains on his pocket knife. The record contains no transcript of any part of the proceedings, nor any copy of any docket entries or papers in the Criminal Court. No facts are stated which show need for appointment of counsel in this case or other means of obtaining counsel. A writ of habeas corpus cannot be made to serve the purpose of a new trial to review the question of guilt or innocence or rulings on evidence or other procedural details.

Application denied, without costs.